DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 03/04/2021.  The arguments set forth are addressed herein below.  Claims 1-15 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claim 2 have been amended.  No new matter appears to have been entered.
The amendment to claim 2 is sufficient to overcome the corresponding 112 rejection.  The 112 rejection of claim 12 has been withdrawn.
Reasons for Allowance
Claims 1-15 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“providing a game application launch object to an operating system or helper application;
providing data specifying a plurality of modes of operation for the game application in association with the game application launch object;
providing a user interface in which at least a subset of the plurality of modes of operation are presented to a user when that user performs a predetermined interaction with the game application launch object;

launching the game application into a playable game state that is dependent upon the selected mode of operation” (substantially encompassed by independent claims 1, 12, and 13).
Claims 1-15 are allowed for the reasons stated above.  Additionally, claims 1-15 are allowable for the reasons set forth by the Applicant in the remarks filed with the responses dated 03/04/2021 and 10/08/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715